o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-124996-18 uil the honorable john curtis u s house of representatives washington dc attention dear representative curtis --------------------- i am responding to your inquiry dated date from your constituent a county commissioner in your district your constituent asked about deadlines for investing in qualified opportunity zones under sec_1400z-2 and whether certain businesses are eligible to be qualified_opportunity_zone businesses under sec_1400z-2 d of the internal_revenue_code in date congress passed the tax cuts and jobs_act pub_l_no which amended the code to add sec_1400z-1 and sec_1400z-2 sec_1400z-1 provides procedural rules for designating qualified opportunity zones in certain low- income communities and communities contiguous to the low-income communities sec_1400z-2 provides the following two incentives for investing in these qualified opportunity zones first a taxpayer may invest deferred gains in a qualified_opportunity_fund and depending on the length of time holding that investment exclude from tax a percentage of the original gain second if a taxpayer holds the investment for at least ten years they then may increase the basis in that investment to the fair_market_value at the time of sale_or_exchange the first incentive allows a taxpayer who invests gains from a sale_or_exchange into a qualified_opportunity_fund to defer paying taxes on that gain until the earlier of when the conex-124996-18 taxpayer disposes of its investment or december if a taxpayer holds an investment for at least five years they may exclude ten percent of the original gain if the taxpayer holds the investment for seven years they can exclude an additional five percent of the original gain from tax the second incentive of sec_1400z-2 is the stepped-up_basis in sec_1400z-2 c if the taxpayer elects to invest deferred gain into a qualified_opportunity_fund and holds that investment for at least ten years the taxpayer may step up the basis of the investment to the fair_market_value when they sell the investment your constituent asked whether certain businesses qualify as qualified_opportunity_zone businesses a qualified_opportunity_zone_business is a trade_or_business in which the taxpayer owns or leases substantially_all the tangible_property as qualified_opportunity_zone_business_property sec_1400z-2 d the qualified_opportunity_zone_business must meet the requirements of paragraphs and of sec_1397c and not be of the type described in sec_144 your constituent also asked about the deadlines for investing in qualified opportunity zones under sec_1400z-1 f the qualified_opportunity_zone designation lasts for years in addition sec_1400z-2 b requires that the taxpayer include deferred gain in the income in the year_of_sale or disposition of the investment or december whichever is earlier the irs and department of treasury are diligently working on guidance for taxpayers to implement sec_1400z-2 and plan to release guidance soon that will more fully address your constituent’s questions i hope this information is helpful if you have any questions please call me at -------------------- ----------------- or sincerely shareen s pflanz acting branch chief branch office_of_chief_counsel income_tax accounting
